 

Case 1:20-cr-00061-RMB Document 21 Filed 09/03/20 Page 1of1
Case 1:20-cr-00061-RMB Document 20 Filed 09/02/20 Page 1 of 1

Federal Defenders
OF NEW YORK, INC.

Southern District

52 Duane Street-10th Floor, New York, NY 16007

Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton

Executive Director

BY EMAIL AND ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York

500 Pearl Street

New York, NY 10007

RE: United States v. Mikal Leahr
20 Cr. 61 (RMB)

Dear Judge Berman:

 

Southern District of New York
Jennifer L. Brown
Atoniey-in- Charge

September 2, 2020

 

a)
cee a
i
t
t

43 ]A020 | i

 

I write on behalf of my client, Mikal Leahr, with the consent of the Government, to
respectfully request a 60-day adjournment of the conference in the above-referenced case.

We have been unable to meet with Mr. Leahr, review discovery, and discuss his defense
in this case. Our ability to collect necessary records and discuss a disposition with the
government has also been impacted. In consequence, we respectfully request that the Court
adjourn the conference currently scheduled for September 14 for 60 days to allow counsel and
Mr. Leahr adequate time to prepare and discuss the case with each other and the Government.
Mr. Leaht’s case in front of Judge Stein, 19 Cr. 913 (SHS), was adjourned for 60 days, to
November 13. For scheduling purposes, I note that I am unavailable before 1:00 on Tuesdays.

The Government requests that time from September 14 until the adjourn date be excluded
from any Speedy Trial calculations. On behalf of Mr. Leahr, I consent to that request.

Thank you for your time and consideration of this matter.

ConGruce is adiouyned +0
Novemleey 14,2020 at 7: 30am,
Time is euctuold puvsuant
to He Specoly Trial Act fr
We veasous st} fyi in Mis
le He.

Cc: AUSA Kevin Sullivan

SO ORDERED:
Date:_? 9) 3)a020 2920 “ajs)ge20 Kecbwrd N. Teemae

 

 

Richard Berm )S.D.I.

Respectfully submitted,

__/s/
Peggy Cross-Goldenberg
Supervising Trial Attorney
Federal Defenders of New York
646-588-8323
Peggy_cross- goldenberg@£a. org

 

 
